DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Group I (claims 1-12) in the reply filed on 03/29/2022 is acknowledged.
Claim objections
3.	Claims 1-12 are objected to because of the following informalities: 
In claim 1, line 1: “pumps comprising a metal ring”  should be changed to 
--pumps comprising: a metal ring--.
In claim 1, line 4: “the alignment sleeve” should be changed to –the coaxial lower alignment sleeve--.
In claim 1, lines 4-5: “a lower edge of the header portion” should be changed to -- a lower edge of the upper header portion--.
In claim 1, lines 5-6: “an exposed upper face of the header portion of presenting an inwardly downward bevel for receipt of a valve plug” should be changed to --an exposed upper face of the upper header portion that is presenting an inwardly downward bevel for receiving a valve plug--.
In claim 1, lines 7-8: “the metal ring is a through-hardened steel” should be changed to --the metal ring is formed of a through-hardened steel--.
In claim 2, line 1: “claim 1 wherein” should be changed to -- claim 1, wherein--.
In claim 3, line 1: “claim 2 wherein” should be changed to -- claim 2, wherein--.
In claim 4, line 1: “claim 3 wherein” should be changed to -- claim 3, wherein--.
In claim 5, lines 1-2: “claim 2 wherein the steel has a carbon content percentage” should be changed to -- claim 2, wherein the through-hardened steel of the metal ring has a carbon content percentage--.
In claim 6, lines 1-2: “claim 2 wherein the steel has a chromium content percentage” should be changed to -- claim 2, wherein the through-hardened steel of the metal ring has a chromium content percentage--.
In claim 7, line 1: “claim 5 wherein the steel is a 52100 alloy steel” should be changed to -- claim 5, wherein the through-hardened steel of the metal ring is a 52100 alloy steel --.
In claim 8, lines 1-2: “claim 1 wherein the downward bevel defines an apex-downward cone” should be changed to --claim 1, wherein the inwardly downward bevel defines an apex-downward cone—
In claim 9, line 1: “claim 1 wherein the alignment sleeve has” should be changed to   --claim 1, wherein the coaxial lower alignment sleeve has--.
In claim 10, line 1: “claim 1 wherein the alignment sleeve has” should be changed to --claim 1, wherein the coaxial lower alignment sleeve has--.
In claim 12, lines 2-3: “diameter and wherein the bore is sized” should be changed to – diameter, and wherein the central axial bore is sized--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 is vague and indefinite because it sets forth that “the outer metal ring fits within a coaxially aligned cylinder three inches tall and six inches in diameter and wherein the bore is sized to receive a coaxially aligned cylinder having a three-inch diameter and three-inch height”. As presently worded, it is unclear what structure the applicant is trying to claim or imply by this recitation. Specifically, it is unclear whether the claim is attempting to require a separate, distinct outer metal ring or further defines the metal ring, as recited in line 1 of claim 1, or something else. Further, with respect to the recitation of “coaxially aligned cylinder three inches tall and six inches in diameter”,  it is unclear if this limitation sets forth a new structure or further defines the “coaxial lower alignment sleeve”, as recited in the line 3 of claim 1. Also, with specific regard to the recitation of “the bore is sized to receive a coaxially aligned cylinder having a three-inch diameter and three-inch height”, the claim is rendered indefinite as it is unclear whether the claim is attempting to require a separate and/or distinct coaxially aligned cylinder, as recited in line 2.  
Applicant is required to clarify or to revise the claimed limitation.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 1 and 9-12 are rejected 35 U.S.C. 103 as being unpatentable over Belshan et al. (hereinafter “Belshan”) (Patent No.: US 9,631,739 B2) in view of Stark et al. (hereinafter “Stark”) (Patent No.: US 10,344,757 B1).
 Regarding claim 1, Belshan discloses a valve seat (seat 6, as presented in column 4 lines 14-22) for hydraulic fracturing pumps (see column 1 lines 5-11) comprising 
a metal ring (metal ring MR6 of the seat 6 is undoubtedly including an axial bore B6, as shown in annotated Figure 4) providing a central axial bore (as stated column 4 lines 14-22 and seen in annotated Figure 4, the axial bore B6 extending all the way through the seat 6), the metal ring (metal ring MR6 of the seat 6) having an upper header portion (upper header portion HP14, as illustrated in annotated Figure 4) communicating with a coaxial lower alignment sleeve (alignment sleeve S19) at a radially extending rim (the upper header portion HP14, as illustrated in annotated Figure 4, is certainly communicating with the coaxial lower alignment sleeve S19 at a radially extending rim R14 that is clearly passing outward, as shown in annotated Figures 3&4) passing outward from an upper edge of the alignment sleeve to a lower edge of the header portion (as best seen in annotated Figures 3&4);
Particularly, in some embodiments, Belshan demonstrates the seat 6 that, as stated in column 4 lines 14-34 and 50-55, includes a cylindrical body with an axial bore therein. The axial bore can extend all the way through seat 6, from a first end to a second end of seat 6. The first end of the seat can be, for example, a planar annular surface. The second end 12, hereinafter referred to as seat contact surface, of seat 6 is a frusto-conical, frusto-spherical, or tapered surface.Seat contact surface 12 is the part of seat 6 that comes into contact with valve 7 when valve 7 is closed. Further, seat 6 can have an inner diameter D1 and an outer diameter D2. 
Furthermore, as best seen immediately below, Belshan evidently illustrated as how the upper header portion HP14 is surely communicating with a coaxial lower alignment sleeve S19 at a radially extending rim passing outward from an upper edge of the alignment sleeve to a lower edge of the header portion HP14.


    PNG
    media_image1.png
    361
    877
    media_image1.png
    Greyscale
 
Essentially, Belshan’s seat is certainly designed such that an exposed upper face 12 of the header portion HP14 of presenting an inwardly downward bevel for receipt of a valve plug 7, as instantly claimed.
Belshan, in column 4 lines 37-55, then goes on to describe how: In certain embodiments of seat 6, the edges of seat contact surface 12 are rounded. As shown in FIG. 1, and further illustrated in FIG. 4, the seat contact surface 12 has an inner seat edge 13 and an outer seat edge 14. Both inner seat edge 13 and outer seat edge 14 can be rounded. In one example, inner seat edge 13 can have a radius of 0.118 inches, while outer seat edge 14 can have a radius of 0.063 inches. Rounding inner seat edge 13 and outer seat edge 14 helps prevent potential damage to valve 7 caused by repeated impact loads. When intake valve assembly 4 is closed, valve 7 is pushed against seat 6. If inner seat edge 13 and outer seat edge 14 are not rounded, they can deform, and even cut through, valve 7. Seat 6 can be composed of hardened steel, such as a forged 8620H or similar material. In one example the forged 8620H is carburized and hardened to between 57 to 63 Rockwell C (HRC) to a depth of 0.047 to 0.059 inches. The seat can also be composed of other materials that provide the necessary characteristics. 

    PNG
    media_image2.png
    531
    782
    media_image2.png
    Greyscale

However, although Belshan discloses the majority of Applicant’s claimed elements, he is silent as to the fact that the metal ring is being a through-hardened steel of substantially uniform composition to a depth of at least one-half inch from its outer surfaces.
Nonetheless, Stark in the same field of endeavor teaches another valve seat, very similar to that seen in annotated Figures 3&4, and performs as how valve seat 10 for use in a fluid end comprising a first section for insertion into a fluid passageway of the fluid end and a second section extending longitudinally from the first section, the second section has an outer diameter greater than the outer diameter of the first section (see Abstract). 

    PNG
    media_image3.png
    489
    693
    media_image3.png
    Greyscale

Referring to Figure 1, Stark, in column 3 lines 10-25, details: a valve seat 10 comprises a first section 11 for insertion into a fluid passageway of the fluid end. In the embodiment of FIG. 1, the first section 11 comprises a tapered outer surface 12 and an inner surface 13 that is generally parallel to the longitudinal axis 14 of the seat 10. In some embodiments, the inner surface 13 may also be tapered. The tapered outer surface 12 can present a variable outer diameter D1 of the first section 11. Alternatively, the outer surface 12 of the first section 11 is not tapered and remains parallel to the longitudinal axis 14. In such an embodiment, the first section 11 has a static outer diameter D1. The outer surface 12 of the first section may also comprise one or more recesses 15 for receiving an O-ring. One or more O-rings can aid in sealing with the fluid passageway wall.
Especially, in column 5 lines 20-43, Stark discloses: a compositional gradient can exist within the first and/or second section of the valve seat. In some embodiments, sintered cemented carbide forming the valve mating surface comprises small average grain size and lower metallic binder content for enhancing hardness and wear resistance. Progressing away from the valve mating surface, the sintered cemented carbide composition of the second section can increase in grain size and/or binder content to enhance toughness and fracture resistance. In some embodiments, for example, sintered cemented carbide of high hardness and high wear resistance can extend to a depth of 50 µm -1 mm or 75-500 µm in the second section. Once the desired depth is reached, the sintered cemented carbide composition changes to a tougher, fracture resistant composition.
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the invention of Belshan and apply the teachings of Stark to optimize the depth through routine experimentation in order to increase toughness, as motivated by Stark in column 5 lines 24-25.
As such, in view of prior art teachings, the variations of depth, as taught by Belshan and Stark, is found to be a result-effective variables which effects the operating condition of the valve seat. It has been held that a particular parameter must be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  In re Antoine, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See MPEP 2144.05 II(B). Furthermore, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Thus modified, one skilled in the art would have been reasonably apprised that the metal ring would be further composed of a through-hardened steel of substantially uniform composition to a depth of at least one-half inch from its outer surfaces, as instantly claimed. 
Regarding claim 9, Belshan and Stark substantially disclose the valve seat, as claimed and detailed above. Additionally, as best seen immediately below, Belshan evidently illustrates as how the lower alignment sleeve S19 being configured as a tapered body, as stated in column 7 lines 55-59. 

    PNG
    media_image4.png
    385
    673
    media_image4.png
    Greyscale

Clearly, according to the combination, one skilled in the art would recognize that the alignment sleeve S19 has a frustoconical outer surface tapering downward, as instantly claimed.
Regarding claims 10-11, Belshan and Stark substantially disclose the valve seat, as claimed and detailed above. Additionally, Belshan exhibits as how slot 16, which secures an O-ring, is shown on tapered body 19 (see column 7 lines 54-58). Clearly, disclosing this structural arrangement of the slot 16, Belshan specifically teaches a recess or groove or slot along the perimeter of the alignment sleeve S19. In other words, Belshan explicitly exhibits as how the alignment sleeve S19 having a radially inwardly extending groove positioned below the rim R14 for receipt of an O-ring and/or further including an O-ring fitting within the groove, as instantly claimed.
Regarding claim 12 (as best understood), Belshan and Stark substantially disclose the valve seat, as claimed and detailed above. Additionally, in column 4 lines 20-36, Belshan expressly states that seat 6 having an inner diameter D1 and an outer diameter D2, wherein “inner diameter D1 can be 3.0 inches, and outer diameter D2 can be 4.57 inches”.  Further, Belshan especially notes that: To increase the surface area of seat contact surface 12, one can make inner diameter D1 much smaller than outer diameter D2. To further increase the surface area one can also increase a surface area of a valve contact area 10, located on a first side of valve 7. This enables the contact force, caused by the closing of valve 7, to be distributed throughout a greater surface area of seat contact surface 12 and valve contact surface 10, thus decreasing the likelihood of deformity of seat 6 and valve 7 after repeated impact loads. One example of the surface area of seat contact surface 12 and valve contact surface 10 is 5.45 and 1.92 square inches, respectively.

    PNG
    media_image5.png
    531
    782
    media_image5.png
    Greyscale

As best seen immediately above, Belshan evidently demonstrates as how the outer metal ring MR6 fits within a coaxially aligned cylinder which is defined by the coaxial lower alignment sleeve S19.
Although Belshan in view of Stark fails to teach the exact limitation of having coaxially aligned cylinder three inches tall and six inches in diameter and/or a three-inch diameter and three-inch height, it has been held in re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 (II)(A)).
With specific regard to the claimed limitations “ a coaxially aligned cylinder three inches tall and six inches in diameter” and/or “a coaxially aligned cylinder having a three-inch diameter and three-inch height”, to the extent that the claimed invention produces the claimed desired results, the applied prior art structure being the same, does the same. In addition, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II.
Thus modified, one of ordinary skill in the art at the time the invention was made would recognize that  the outer metal ring would further fit within a coaxially aligned cylinder three inches tall and six inches in diameter and/or the bore would be further sized to receive a coaxially aligned cylinder having a three-inch diameter and three-inch height, as instantly claimed. 

10.	Claim(s) 2 -7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belshan in view of Stark, and further in view of Myers et al. (hereinafter “Myers”) (Pub. No.: US 2019/0040966 A1). 
Regarding claims 2 and 5-7, Belshan and Stark substantially disclose the valve seat, as claimed and detailed above. Additionally, in column 4 lines 50-55, Belshan specifically teaches that: Seat 6 can be composed of hardened steel, such as a forged 8620H or similar material. In one example the forged 8620H is carburized and hardened to between 57 to 63 Rockwell C (HRC) to a depth of 0.047 to 0.059 inches. The seat can also be composed of other materials that provide the necessary characteristics.
However, the combination of Belshan and Stark is still silent as to the fact that the metal ring is austempered steel and/or being a 52100 alloy steel and/or having a carbon content percentage of greater than 0.6 percent by weight and/or having chromium content percentage greater than 0.7 percent by weight.
Nevertheless, Myers in the same field of endeavor teachers another valve seat  for use in a fluid end of a fracturing pump that includes a first body portion having an inner wall and an outer wall, wherein the inner wall forms a fluid bore and outer wall is configured to contact an inside surface of a fluid passageway of a fluid end of the fracturing pump for support therein (see Abstract). 
Myers successfully teaches that: Examples disclosed herein generally refer to a valve seat that includes a hardened material insert manufactured out a high-strength hardened material and a steel body portion. In various examples, the hardened material insert is attached to a steel body, creating a valve seat that is part hardened material (e.g., tungsten carbide) and part steel. The hardened material is placed in the valve seat in places that are conventionally prone to erosion, corrosion, pitting, and other wear-and-tear caused through contact with a valve. The hardened material of the valve seat is more resilient to repetitive contact with a valve head than the steel or metal body of the valve seat. Placement of the hardened material insert at key wear points extends the life of the valve seat considerably, allowing it to sustainably function through longer periods of operation (see Paragraph [0045]).
Specifically, in Paragraph [0053], Myers further details: according to certain embodiments, at least a portion of the valve seat 166 or valve body 168 is formed from steel, while other portions are formed from hardened material. The steel used disclosed herein may include, for example, stainless steel, low-carbon steel (e.g., with less than 0.3% carbon); medium-carbon steel (e.g., 0.3-0.6% carbon); high-carbon steel (e.g., more than 0.6% carbon); alloy steels, (e.g., manganese, silicon, nickel, titanium, copper, chromium, aluminum, and the like) or any other type of steel and/or metal. 
Most importantly, however, is that the valve seat 166 formed of the insert 196 and a metallic body portion 350, as stated in Paragraph [0075]. 
Further, in Paragraph [0076], Myers also specifies: FIG. 8 illustrates one example of a valve seat 166 having insert 196 and the metallic body 350. In this example, the entirety of the second body 180 is formed of the insert 196. 
Hence, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the metal ring from the high-carbon steel or alloy steel and/or to utilize such a compound, as taught by Myers since it has been held to be a matter of obvious design choice and within the general skill of a worker in the art to select a known material (or material compound) on the basis of its suitability for the intended use of the invention. In re Leshin, 125 USPQ 416. 

    PNG
    media_image6.png
    311
    544
    media_image6.png
    Greyscale

Thus modified, one skilled in the art would have been surely appraised that the metal ring would be further composed of a austempered steel and/or would be further composed of a 52100 alloy steel and/or steel having a carbon content percentage of greater than 0.6 percent by weight and/or chromium content percentage greater than 0.7 percent by weight, as instantly claimed.
Regarding claims 3 and 4, Belshan, Stark and Myers substantially disclose the valve seat, as claimed and detailed above. Additionally, in column 4 lines 50-55, Belshan specifically teaches that: Seat 6 can be composed of hardened steel, such as a forged 8620H or similar material. In one example the forged 8620H is carburized and hardened to between 57 to 63 Rockwell C (HRC) to a depth of 0.047 to 0.059 inches. The seat can also be composed of other materials that provide the necessary characteristics.
As such, according to the combination, one skilled in the art would have been reasonably apprised that the metal ring would be further through- hardened to a Rockwell C hardness of greater than 45 and less than 70 and/or the metal ring would be further through- hardened to a Rockwell C hardness within a range of 53-59, as instantly claimed. 
11.	Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belshan in view of Stark, and further in view of Byrne (Pub. No.: US 2013/0020521 A1). 
Regarding claim 8, Belshan and Stark substantially disclose the valve seat, as claimed and detailed above. Additionally, in column 4 lines 18-22, Belshan states that: The second end 12, hereinafter referred to as seat contact surface, of seat 6 is a frusto-conical, frusto-spherical, or tapered surface. Seat contact surface 12 is the part of seat 6 that comes into contact with valve 7 when valve 7 is closed.

    PNG
    media_image7.png
    444
    672
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    339
    416
    media_image8.png
    Greyscale

More specifically, in column 5 lines 32-50, Belshan further details: In the embodiment shown in FIG. 1, valve contact surface 10 is an annular upwardly inclined surface inclined at an angle θ2. In one example, valve contact surface angle θ2 is inclined at an angle of 30º. In one example, the contact area between valve contact surface 10 and seat 6 can be 1.92 square inches. Where valve contact surface 10 and seat 6 are composed of metal, and outer diameter D2 of seat 6 is 4.57 inches, the metal-to-metal contact area between valve contact surface 10 and seat 6 is 1.92 square inches, which is 80% more metal-to-metal contact than is known in the prior art. 
Clearly, contact surface of the valve member 7 engages the tapered surface or downward bevel of the valve seat 6 as the valve member moves downward relative to the valve seat.
Although the combination of Belshan and Stark discloses the vast majority of Applicant’s claimed elements, it is still silent as to the fact that the downward bevel defines an apex-downward cone having an apex angle of greater than 110 degrees and less than 130 degrees.
Nonetheless, Byrne in the same field of endeavor teaches another valve assembly, very similar to that seen in annotated Figure 1, wherein the valve member is reciprocatingly movable into and out of engagement with the valve seat body (see Abstract). Byrne, in Paragraph [0041], explicitly teaches that The valve seat body 13, typically formed of metal such as cast steel, is preferably a tubular shaped member 15 defining an inner wall portion 18 symmetrically and axially disposed around a central axis 22. The valve seat body 13 has an inclined/conical seating surface 17 at its upper end that extends from an inner wall portion 18 to an outer wall portion 19. In the embodiment illustrated in FIG. 1, the conical contour of seating surface 17 is disposed at an angle 20, which is relative to a plane that is perpendicular to the central axis 22, and which in the embodiment shown also corresponds to the angle of the engagement surface 32 on the valve member 12. The angle 20 is provided preferably in one embodiment from about 30 degrees to about 45 degrees. In other embodiments, the angle 20 is from about 30 degrees to about 40 degrees, from about 30 degrees to about 35 degrees, from about 35 degrees to about 45 degrees, from about 35 degrees to about 40 degrees, from about 40 degrees to about 45 degrees, greater than 30 degrees, or less than 45 degrees; however, the range of the angle 20 may vary. 

    PNG
    media_image9.png
    484
    549
    media_image9.png
    Greyscale

As such, in view of prior art teachings, the variations of angles, as taught by Byrne, is found to be a result-effective variables which effects the operating condition of the valve seat. It has been held that a particular parameter must be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  In re Antoine, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See MPEP 2144.05 II(B). Furthermore, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the invention of Belshan and Stark and apply the teachings of Byrne to optimize the apex angle of the downward bevel through routine experimentation in order to reduce the impact force between the seating surface and the engagement surface (see Paragraph [0054] of Byrne).
Thus modified, one skilled in the art would have been surely appraised that the downward bevel would be further defining an apex-downward cone having an apex angle of greater than 110 degrees and less than 130 degrees, as instantly claimed.
Prior Art
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of six patens.
US 2017/0002947 A1; US 2002/0096217 A1; 2009/0278069 A1; 2011/0079302 A1; 
US 2015/0144826 A1 and US 5052435 A are cited to show different valve seats for hydraulic fracturing pumps having mating frustoconical seating surfaces in which a resilient sealing insert on the valve being below a rigid disc portion of the valve.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILYA PEKARSKAYA whose telephone number is (571)272-1158.  The examiner can normally be reached on Monday to Friday, 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118 and/or Essama Omgba can be reached on (571)272-4532. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

/L.P/Examiner, Art Unit 3746